Case: 21-50724    Document: 00516277136        Page: 1   Date Filed: 04/12/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 12, 2022
                                No. 21-50724
                                                                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Victor Ines Rosales-Ramirez,
                                                     Defendant—Appellant,

                          consolidated with
                            _____________

                               No. 21-50741
                             _____________

   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Victor Rosales-Ramirez,

                                                     Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:21-CR-272-1
Case: 21-50724         Document: 00516277136               Page: 2      Date Filed: 04/12/2022




                                          No. 21-50724
                                        c/w No. 21-50741

   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
           Victor Rosales-Ramirez pleaded guilty to a charge of illegally
   reentering the United States after removal. See 8 U.S.C. § 1326. 1 On appeal,
   Rosales challenges only one of his standard supervised release conditions. He
   concedes that the district court expressly stated that the supervised release it
   ordered was subject to “[t]he standard and mandatory conditions of
   supervision.” Because he did not object, he also concedes that our standard
   of review is for plain error which requires, among other things, that he show
   that “the legal error [was] clear or obvious.” Puckett v. United States, 556
   U.S. 129, 135 (2009). We agree with his concessions.
           The Western District of Texas, where he was sentenced, has a set of
   standard conditions including number 12 as follows:
           If the probation officer determines that the defendant poses a
           risk to another person (including an organization), the
           probation officer may require the defendant to notify the
           person about the risk and the defendant shall comply with that
           instruction. The probation officer may contact the person and
           confirm that the defendant has notified the person about the
           risk.
   Rosales contends that this standard condition constitutes an impermissible
   delegation of judicial authority to the probation officer which, in other



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Rosales’s supervised release for a prior conviction was revoked. However, he fails
   to raise any issue regarding any aspect of that revocation, so he has waived any issue on that
   count.




                                                 2
Case: 21-50724      Document: 00516277136         Page: 3     Date Filed: 04/12/2022




                                     No. 21-50724
                                   c/w No. 21-50741

   situations, we have found to be erroneous. See, e.g., United States v. Franklin,
   838 F.3d 564, 568 (5th Cir. 2016).
          As Rosales admits, however, we have not addressed this standard
   condition. As a result, our court recently held that imposition of this standard
   condition is not plain error. See United States v. Henderson, ___ F.4th ___,
   No. 21-50526, 2022 WL 871882, 2 (5th Cir. Mar. 24, 2022). Accordingly,
   we conclude that Rosales cannot prevail.
          AFFIRMED.




                                          3